Citation Nr: 1418706	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-08 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida



THE ISSUE

Timeliness of application for VA payment or reimbursement for private medical services the Veteran received at Jupiter Medical Center (JMC) from May 30, to June 19, 2010.



ATTORNEY FOR THE BOARD

K. Hughes, Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  The appellant in this case is JMC - the institution that provided the services at issue to the Veteran.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the West Palm Beach VA Medical Center (VAMC) (the Agency of Original Jurisdiction (AOJ)) of the Department of Veterans Affairs (VA) that denied payment or reimbursement for the services the Veteran received from May 30, to June 19, 2010 on the basis that that the application for such was not timely received.  Because timeliness of application for reimbursement is a threshold question that has been determined to be dispositive, that is how the issue has been characterized.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On May 30, 2010 the Veteran presented to the JMC emergency department with complaints of shortness of breath and was admitted (to the intensive care unit) for exacerbation of chronic obstructive pulmonary disease (COPD).  He was discharged from JMC on June 19, 2010.  On October 7, 2010 VA received JMC's claim for the emergency treatment and hospital care the Veteran received at JMC from May 30, to June 19, 2010.  Payment has been denied based on a threshold finding that the application for such was not timely filed.

The Veteran had not established service-connection for any disability; it is not alleged that the treatment he received from JMC at issue was for a service connected disability; and he was not participating in a VA vocational rehabilitation program.  Consequently, the provisions for reimbursement under 38 U.S.C.A. § 1728 (West 2002) do not apply, and any reimbursement must be under 38 U.S.C.A. § 1725.

For reimbursement under 38 U.S.C.A. § 1725, there is a threshold requirement that the claim must be filed within 90 days after the latest of the following: (1) July 19, 2001; (2) the date that the veteran was discharged from the facility that furnished the emergency treatment; (3) (not applicable here) the date of death in specified circumstances; or (4) the date the veteran finally exhausted, without success, action to obtain payment from a third party.  See 38 C.F.R. § 17.1004(d)(1), (2), (3), (4) (2013).

In an attachment to the April 2011 substantive appeal, JMC explained that the claim was filed after "other areas of financial assistance" had been pursued and denied.  As this explanation suggests payment from a third party may have been sought; potentially the period for timely filing of an application for reimbursement may have extended  the 90 days after discharge from the hospital limit applied in this case.  As the explanation provided by JMC in April 2011 is nebulous (and provides insufficient information for a proper determination on the timeliness of application question) further development to obtain the necessary information is necessary.

Accordingly, the case is REMANDED for the following:

1.  With any necessary authorization from the Veteran, the AOJ should secure for the record copies of the complete records (medical, billing and administrative) pertaining to the medical services the Veteran received from JMC from May 30, to June 19, 2010.  The information obtained must specifically include whether third party payment (i.e., from parties other than VA) for the medical services/hospitalization costs was sought, the nature of any such attempts to obtain third party payment, and when any such attempts to secure third party payment were terminated.  All attempts to secure this evidence and information must be documented in the claims file.  

2.  The VAMC should then review the record and readjudicate the matter on appeal.  If timeliness of application for reimbursement is established, the AOJ should proceed to a merits determination on the application.  If the claim for reimbursement remains denied (either continuing on the basis of untimeliness of application or on merits adjudication), the AOJ should issue an appropriate supplemental statement of the case, and afford the appellant opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

